Citation Nr: 1204638	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a traumatic brain injury. 

[The issues of entitlement to service connection for hypertension, an acquired psychiatric disability other than posttraumatic stress disorder, a right knee disability, a left eye disability, a nervous disorder, and a generalized joint disorder, and entitlement to a compensable evaluation for hearing loss are the subject of a separate Board decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to June 1991 and from October 2003 to September 2005.  He also served a verified period of active duty for training (ACDUTRA) from June 7, 1982 to July 22, 1982 and had additional periods of reserve duty. 
 
This case is before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in part, denied the Veteran's claim of entitlement to service connection for a traumatic brain injury.

In February 2011, the Veteran presented testimony at a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

During his February 2011 hearing, the Veteran testified that he was last treated for his claimed disability in 2010 at the VA Medical Center in Arkansas.  He also stated that VA contracted out for him to receive physical therapy from a private facility located in Pine Bluff, Arkansas.  Additionally, the Veteran indicated that he saw a mental health doctor on a regular basis.  Review of the claims folder shows that the last VA treatment records are dated up to March 2009.  These records do not include any private physical therapy treatment records.  As the above described VA records are constructively of record and may be pertinent to his claim, they must be secured and associated with the claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant ongoing VA treatment records dated since March 2009, to include any physical therapy records which VA may have contracted out to a private facility in Pine Bluff, Arkansas.  All attempts to locate these records must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Undertake any other development suggested by the results of the development ordered above, to include scheduling a VA examination, if deemed necessary.

3.  After completing the above action, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


